Hi DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 14, 16, 27, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recite “The rolling door as defined in Claim 12”. There is insufficient antecedent basis for the limitation “The rolling door”, as claim 12 only introduces “A rolling door slat”.
Claim 14 recites “said first arcuate segment”. It is unclear which first arcuate segment is being referenced, as claim 12 introduces multiple first arcuate segments (on different shells). A recommended correction is to instead recite “each first arcuate segment”.
Claim 16 recites “each pair of linked first and second arcuate segments of a rolling door slat”. This limitation is unclear, as it is introducing a new rolling door slat but referencing previously introduced arcuate segments. A recommended correction is to instead recite “each pair of linked first and second arcuate segments of the rolling door slat”.
Claim 29 introduces “first and second substantially identical elongate shells” in lines 1-2 and “a second arcuate segment” in line 9. However, claim 27 later recites “a second arcuate segment of said first shell” in lines 13-14 and “an associated first arcuate segment of a second shell” in lines 14-15. The 
Claim 29 recites “said interlocked first and second arcuate segments” in lines 17-18. There is insufficient antecedent basis for this limitation, as the arcuate segments are not introduced as interlocked or having an interlocking configuration.
Claim 30 introduces “a second arcuate segment” in line 9 and later recites “a second arcuate segment of said first shell” in line 13. The disclosure does not appear to provide support for multiple second arcuate segments on the first shell. This limitation is therefore unclear as to whether or not it is intended to introduce a new second arcuate segment in line 13, or if the previously introduced segment is intended to be referenced. Claim 30 also introduces “a first arcuate segment” and “a second arcuate segment” in lines 7-9, and later introduces different “interlocked first and second arcuate segments” in line 24. The recitation in line 24 is unclear as to whether or not it is intended to introduce new arcuate segments.
Claim 30 recites “said first and second interlocked shells” in lines 27-28. There is insufficient antecedent basis for this limitation, as the first and second shells are not introduced as interlocked or having an interlocking configuration.
Claims 29 and 30 recite “said longitudinal slat”. There is insufficient antecedent basis for this limitation.
Claim 27 is rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 3, 4, 12-16, 18-20, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cahill (U.S. Patent No. 1,352,656) in view of Passoni (U.S. Patent No. 1,910,047) and Wang (U.S. Patent No. 8,109,316).
Regarding claim 12, Cahill discloses a rolling door slat (1) comprising first and second substantially identical elongate shells (7,8), each shell comprising a planar portion (flat planar sections of the shells, shown in Figure 3) defining a plane and longitudinal and transverse directions within said plane and having opposing first and second surfaces facing in opposing first and second directions normal to said plane and having parallel first and second longitudinal edges extending along said longitudinal direction of said planar portion [FIG. 3], each elongate shell being formed along said first longitudinal edge with a first arcuate segment (9) open in a direction of said first normal direction and having a free first distal edge (distal edge of the first arcuate segment 9 shown in Figure 3) and formed along said second longitudinal edge with a second arcuate segment (10) also open in a direction of said first normal direction and having a free second distal edge (distal edge of the second arcuate segment 10 shown in Figure 3), said first and second arcuate segments of each shell being positioned on a same side of said planar portion and offset from said planar portion in said second normal direction [FIG. 3] and configured and dimensioned to enable said second arcuate segment of said first shell to be received within said first arcuate segment of said second shell when said first and second shells are angularly offset or displaced 180° from each other in planes parallel to said planar portions of said first and second shells and interlocked to form an interior space or cavity (space defined between the planar sections of the shells 7, 8) defined by said second surfaces of said first and second shells that form spaced opposing interior surfaces (interior surfaces of the shells) of the assembled slat; wherein a thermal break is formed between said first and second shells (the spacing between the planar sections of the shells 7, 8 establishes a thermal break) [FIGS. 1, 3]. Cahill does not disclose a thermally insulating sheet applied between the interior surfaces of the shells.
Nonetheless, Passoni discloses a slat comprising first and second shells (1, 4) with interior surfaces [FIG. 3a] and a thermally insulating sheet (10) of substantially uniform thickness applied 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the slats of Cahill to include a thermally insulating sheet, as taught by Passoni, in order to improve the insulating capacity of the assembly, and to reduce the transmission of heat or noise across the door when it is in a closed position. It further would have been obvious to one having ordinary skill in the art to have provided the thermally insulating material only between the interior surfaces of the shells, as taught by Wang, in order to ensure that there is no interference in the hinge operation of the slats. It is noted that all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claims 3 and 4, Cahill discloses that said first arcuate segment (segment 9 on elongate shell 8) is generally in the shape of a spiral extending approximately 360° and is e-shaped [FIG. 3]; and that said second arcuate segment (segment 10 on elongate shell 8) is generally in the shape of a spiral extending an angle less than 360° and is c-shaped.
Regarding claim 13, Cahill discloses that said arcuate segments of each shell have substantially uniform cross-sections along said longitudinal direction by transverse cutting planes normal to said planar portion (the arcuate sections 9 and 10 have both uniform thickness and continuous extensions in the longitudinal direction, shown in at least Figures 1 and 3).
Regarding claim 14, Cahill discloses that said first arcuate segment (segment 9 on elongate shell 8) is generally in the shape of a spiral extending approximately 360° and is e-shaped [FIG. 3].
Regarding claim 15, Cahill discloses that the planar portions of said first and second shells are spaced from each other, but does not disclose a specific dimension of the spacing.
Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the slat of Cahill to have a spacing between 0.6” and 1.5”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. Sizing the slats with a spacing within the claimed ranges provides the obvious benefits of optimizing slat integrity and insulation ability.
Regarding claim 16, Cahill discloses that each pair of linked first and second arcuate segments of a rolling door slat forms a longitudinal receiving opening dimensioned to receive a pair of linked first and second arcuate segments of an associated substantially identical rolling door slat [FIG. 3].
Regarding claim 18, Cahill discloses the slat as claimed, but does not disclose a thermally insulating sheet.
Nonetheless, Passoni discloses a thermally insulating sheet comprising a layer of thermally insulating tape (10). As described with respect to claim 12 above, it would have been obvious to have modified the slats of Cahill to include the layer of thermally insulating tape taught by Passoni, in order to improve the insulation capabilities of the slats.
Regarding claims 19 and 20, Cahill discloses the cavity, but does not disclose thermally insulating material within the cavity.
Nonetheless, Wang discloses a slat (10) including a cavity (10a) filled with thermally insulating foam (10b; column 3, lines 8-11).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the slats of Cahill to include insulating foam within the cavity, as taught by Wang, in order to improve the insulation capability of the slats.
Regarding claim 28, Cahill discloses the slat as claimed, but does not disclose a thermally insulating sheet.
Nonetheless, Passoni discloses a thermally insulating sheet comprising a thermally insulating member (10; page 2, lines 73-76). Passoni further discloses that the thermally insulating member is rubber, but does not explicitly disclose that it is extruded. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the thermally insulating member by extrusion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Forming rubber insulating members from extrusion is a well-known process in the art that provides the obvious benefits of rapid production and precise control of dimensions and material composition. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 29, Cahill discloses a rolling door slat (1) comprising first and second substantially identical elongate shells (7,8), each shell comprising a planar portion (flat planar sections of the shells, shown in Figure 3) defining a plane and longitudinal and transverse directions within said plane and having opposing first and second surfaces facing in opposing first and second directions normal to said plane and having parallel first and second longitudinal edges extending along said longitudinal direction of said planar portion [FIG. 3], each elongate shell being formed along said first longitudinal edge with a first arcuate segment (9) open in a direction of said first normal direction and having a free first distal edge (distal edge of the first arcuate segment 9 shown in Figure 3) and formed along an opposing second longitudinal edge with a second arcuate segment (10) also open in a direction of said first normal direction and having a free second distal edge (distal edge of the second arcuate segment 10 shown in Figure 3), said first and second arcuate segments of each shell being configured and dimensioned to enable a second arcuate segment of said first shell to be received within an associated first arcuate segment of a second shell when said first and second shells are angularly offset or displaced 180° from each other in planes parallel to said planar portion to form substantially coextensive distal edges of said interlocked first and second arcuate segments (the distal edges of the respective shells 7, 8, are shown as being coextensive in Figure 3); whereby said first and second shells when interlocked form said longitudinal slat [FIGS. 1, 3]. Cahill does not disclose a thermally insulating sheet applied between the interior surfaces of the shells.
Nonetheless, Passoni discloses a slat comprising first and second shells (1, 4) with interior surfaces and arcuate segments having distal edges [FIG. 3a] and a thermally insulating sheet (10) of substantially uniform thickness applied between said opposing interior surfaces that extend to said distal edges of said arcuate segments to physically separate said distal edges of the first and second arcuate segments to provide a thermal break between said first and second shells to form a thermal break between said first and second shells (page 2, lines 73-76) [FIG. 3a]. Furthermore, Wang discloses a slat comprising first and second shells (100) with thermally insulating material (10b) applied only between opposing interior surfaces that extend into arcuate segments (103, 105) to provide thermal insulation between said first and second shells (column 3, lines 1-11).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the slats of Cahill to include a thermally insulating sheet, as taught by Passoni, in order to improve the insulating capacity of the assembly, and to reduce the transmission of heat or noise across the door when it is in a closed position. It further would have been obvious to one having ordinary skill in the art to have provided the thermally insulating material only between the interior surfaces of the shells, as taught by Wang, in order to ensure that there is no interference in the hinge operation of the slats. It is noted that all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claim 30, Cahill discloses a method of forming a slat (1) for a rolling door slat comprising the steps of forming (at least page 1, lines 64-100 disclose steps of forming the shells and assembling the slats, which reads on the broadly recited limitations “method of forming” and “steps of forming”)  first and second substantially identical elongate shells (7,8), each shell comprising a planar portion (flat planar sections of the shells, shown in Figure 3) defining a plane and longitudinal and transverse directions within said plane and having opposing first and second surfaces facing in opposing first and second directions normal to said plane and having parallel first and second longitudinal edges extending along said longitudinal direction of said planar portion [FIG. 3], each elongate shell being 
Nonetheless, Passoni discloses a method of forming a slat comprising first and second shells (1, 4) with interior surfaces and arcuate segments having distal edges [FIG. 3a] and a thermally insulating sheet (10) of substantially uniform thickness applied between said opposing interior surfaces that extend to said distal edges of said arcuate segments to physically separate said distal edges of the first and second arcuate segments prior to assembling and interlocking said first and second shells (page 2, lines 21-87) to provide a thermal break between interlocked first and second arcuate segments, and thermal insulation between said first and second shells (page 2, lines 73-76) [FIG. 3a]. Furthermore, Wang discloses a slat comprising first and second shells (100) with thermally insulating material (10b) applied only between opposing interior surfaces that extend into arcuate segments (103, 105) to provide thermal insulation between said first and second shells (column 3, lines 1-11).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the slats of Cahill to include a thermally insulating sheet, as taught by Passoni, in order to improve the insulating capacity of the assembly, and to reduce the transmission of heat or noise across the door when it is in a closed position. It further would have been obvious to one having ordinary skill in the art to have provided the thermally insulating material only 
Regarding claim 27, Cahill discloses that said first and second shells are identical [FIGS. 1, 3], but does not explicitly disclose that they are cut from a single or identical extrusion.
Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shells of Cahill to be cut from a single or identical extrusion, in order to facilitate manufacturing of the shells by allowing for production of large numbers of shells at the same time. Cahill discloses a metal composition for the shells, and extrusion/cutting is a known process in the art having well-known benefits for the production of metal parts in the art of rolling door slats. It would have been obvious to one having ordinary skill in the art to have formed the shells from extruded members, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cahill (U.S. Patent No. 1,352,656) in view of Passoni (U.S. Patent No. 1,910,047) and Wang (U.S. Patent No. 8,109,316), as applied to claim 12 above, and further in view of Hahn (U.S. Patent Application Publication No. 2016/0230444).
Regarding claims 21-25, Cahill, as modified by Passoni and Wang above, discloses the slat and opposing articulated hinges, but does not disclose a layer of ballistic resistant material extending the height of the slat.
Nonetheless, Hahn discloses a slat (2) having a layer of ballistic resistant material (22, 24) extending the height of the slat substantially between opposing articulated hinges [FIG. 3], wherein said material (24) is a plastic material selected from the group consisting of Acrylic (PMMA) glass 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the slats of Cahill, as modified by Passoni and Wang above, to include a layer of ballistic resistant material, as taught by Hahn, in order to improve the durability, density, and impact or blast absorption capability of the slats.
Response to Arguments
Applicant’s arguments, filed 2/1/21, with respect to the rejection(s) of claim(s) 3, 4, 12-16, 18, and 27-30 under 35 U.S.C. 103 as being unpatentable over Cahill in view of Passoni have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied prior art reference (Wang). Applicant’s arguments with respect to the combination of Cahill, Passoni, and Wang have been fully considered but are not found persuasive.
Applicant argues that Passoni fails to disclose positioning of the insulating sheet only on the interior surfaces and Wang fails to disclose application of the insulating sheet before the shells are interlocked or a uniform thickness of the insulating sheet, and therefore the combination does not teach the claimed invention. This argument is not found persuasive, as Passoni is not relied upon in the rejection to teach positioning of the insulating sheet only on the interior surfaces and Wang is not relied upon to teach application of the sheet before interlocking the shells or a uniform thickness of the sheet. Rather, Passoni discloses the uniform thickness and application of the sheet before full assembly and Wang is relied upon only to teach positioning of the insulation only on the interior surfaces. One of ordinary skill in the art would look to combine the thermally insulating tape of Passoni with the slat of Cahill by providing it only on the interior surfaces as taught by Wang, since wrapping the tape around the distal edges would not improve the thermal insulation of the slat, and keeping the insulating tape on the interior surfaces would prevent interference between adjacent slats during operation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the combination would have been obvious using knowledge within the level of ordinary skill, and the motivation for the combination does not rely upon knowledge gleaned only from the applicant’s disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is reminded that the After Final Consideration Pilot (AFCP 2.0) has been extended through 9/30/21.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634